Citation Nr: 1145604	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  09-06 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to May 1990.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).

The issue of entitlement to service connection for hypertension, to include as secondary to a service-connected disorder, is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The competent and credible evidence of record shows that the Veteran's current tinnitus is related to his active military service.


CONCLUSION OF LAW

Tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  With respect to the claim decided herein, the Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered with respect to the issue.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran underwent a VA audiology examination in February 2008.  The Veteran reported a history of military noise exposure from M-16 gunfire while serving in the Army from 1970 to 1990 as a combat infantryman.  He did not report a history of tinnitus.

The Veteran underwent another VA audiology examination in June 2009.  The VA examiner indicated that the claims file was reviewed.  The Veteran complained of bilateral intermittent tinnitus.  The Veteran reported that the onset of tinnitus was 2006.  The examiner opined that the reported late onset of tinnitus was less likely as not caused by or a result of noise trauma during military service.  The examiner also stated "tinnitus may be related to hypertension (2003)."

On the February 2011 VA examination, the Veteran complained of constant tinnitus.

During his October 2011 hearing before the Board, the Veteran testified that he first noticed ringing in the ears around 1975 while serving as a drill sergeant, at which time he was on the firing line on a daily basis.  The Veteran's spouse stated that the Veteran often complained of ringing in the ears.  The Veteran reported that he continued to experience the same symptoms sporadically ever since that time.

A grant of service connection for a disability generally requires medical evidence of a current disability and a relationship to military service.  Lay testimony is competent to the extent that it is limited to a matter that the witness has actually observed and is within the realm of their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Unless the witness is a medical expert, lay evidence alone is usually not sufficient to prove medical diagnosis and causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  If a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally applied without further examination.  In addition, since the diagnosis of tinnitus is so heavily reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination.  Accordingly, while service connection for tinnitus requires a medical diagnosis of tinnitus and a medical nexus relating the diagnosis to military service, in these claims, lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno, 6 Vet. App. at 469; Espiritu, 2 Vet. App. at 494-95 (finding that a lay person may provide eyewitness account of medical symptoms).

The medical evidence of record shows current complaints of tinnitus.  While there is no medical history of tinnitus, as noted above, tinnitus is subjective.  The Veteran is competent to identify tinnitus and therefore that he currently has tinnitus based on his lay observation of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation); see also Jandreau, 492 F.3d at 1377 (noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  In that respect, the Veteran's spouse's testimony to be competent evidence of what she observed with regard to the Veteran's complaints of ringing in the ears.

Service connection for tinnitus has been denied based on the June 2009 VA examiner's opinion that the reported late onset of tinnitus is not related to the Veteran's noise trauma during military service.  The June 2009 VA examiner stated that the Veteran reported that the onset of his tinnitus was in 2006.  
However, the Veteran testified at the October 2010 hearing before the Board that he first noticed ringing in his ears during military service when he first became a drill sergeant around 1975.  The Veteran's wife's testimony further corroborates this contention of an earlier onset of tinnitus than what was noted on the June 2009 VA examination.  Specifically, the Veteran's wife stated that the Veteran often complained of ringing sounds in his ears since the time he served as a drill sergeant.  In this regard, the service connection for bilateral hearing loss has been established as due to Veteran's exposure to significant military noise.  The earlier onset of tinnitus is consistent with the Veteran's extensive noise exposure during military service.  Therefore, despite the apparent inconsistency as to the exact onset of the Veteran's tinnitus, the Board finds the Veteran's and his wife's testimony credible that the Veteran started to notice ringing in his ears while he was in service.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (holding that as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.).  Accordingly, based on the totality of the evidence of record, the Board finds the lay testimony of record that his tinnitus symptoms began during military service is competent and credible as to when his tinnitus began.

While there is no medical evidence of record that addresses when the Veteran's tinnitus began, lay statements alone may be considered competent evidence to make such a determination.  Charles, 16 Vet. App. at 374.  Accordingly, the competent and credible evidence of record shows that the Veteran has a current diagnosis of tinnitus that began in military service and therefore, service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.


REMAND

In this case, VA has a heightened duty to assist the Veteran with the development of evidence in support his claim as nearly all of his service treatment records are determined to be unavailable.  See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Washington v. Nicholson, 19 Vet. App. 362, 369 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The record reflects that in December 2007 the RO requested the Veteran's service treatment records from the National Personnel Records Center (NPRC).  In January 2008, the NPRC sent the copies of medical records in microfiche form, which only included the Veteran's December 1969 enlistment examination report, and indicated that no other additional service treatment records were available.  In April 2008, the RO notified the Veteran of the unavailability of the records and made a formal finding of unavailability of the Veteran's service treatment records.

However, the Board finds that VA's heightened duty to assist the Veteran has not been met as the record does not reflect any efforts to develop evidence from alternative sources.  In particular, the RO failed to request the Veteran complete an NA Form 13055 (Request for Information Needed to Reconstruct Medical Data) and/or NA Form 13075 (Questionnaire About Military Service); or advise the Veteran of alternative documents that he may submit or request assistance in procuring.  VA Manual M21-1MR, Part III, Subpart iii, Chapter 2, Section E.  In that regard, the Veteran testified at the October 2011 Board hearing that prior to his separation from service, he was treated at the Moncrief Army Community Hospital in Ft. Jackson, South Carolina.  Therefore, the RO must attempt to obtain any clinical/inpatient records relating to the Veteran that may be available from that facility.  Ultimately, a remand is required so that the Veteran can be given a proper notice of the unavailability of his service treatment records and informed of alternative evidence to support his claim.

Furthermore, the Board finds that an additional medical opinion is needed in order to determine whether the Veteran's current hypertension is due to or is aggravated by a service-connected disorder.  To that effect, the Veteran claimed in his July 2008 notice of disagreement that his hypertension was aggravated by and was secondary to his service-connected diabetes mellitus, Type II.  However, the June 2009 VA examiner did not address the relationship of the Veteran's hypertension to his service-connected diabetes, or the address the issue of aggravation.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).

Additionally, new lay evidence has been introduced into the record since the June 2009 VA examination.  The June 2009 VA examiner was unable to render an opinion as to whether the Veteran's hypertension was related to his military service because the Veteran reported that his hypertension was diagnosed six years previously and that he was never told of hypertension during his active duty military service.  However, at the October 2011 Board hearing, the Veteran and his wife testified that the Veteran often experienced headaches, sweats, and high blood pressure readings since he was stationed in Panama, and then was finally diagnosed with borderline hypertension when he was transferred to Ft. Jackson around 1987 or 1989.  Therefore, another VA examination is required wherein the VA examiner takes into consideration all newly introduced evidence of record, and determines the etiology of the Veteran's hypertension, to include as secondary to a service-connected disorder.

Accordingly, the case is remanded for the following actions:

1.  The RO must provide the Veteran and his representative with a notice that includes an explanation as to the information or evidence needed to establish service connection for hypertension on a secondary basis.  38 U.S.C.A. § 5103(a); 38 C.F.R. §§ 3.310, 3.159(b) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).

2.  The RO must review the claims file to determine that all procedurally appropriate actions to locate and secure the Veteran's service treatment records, to include any clinical/inpatient records for treatment of the Veteran at the Moncrief Army Community Hospital in Fort Jackson, South Carolina.  All attempts to locate and secure the Veteran's service treatment records must be documented in the claims file.  The Veteran must be informed of alternative sources for obtaining evidence to support his claim, for example, the VA military files, statements from service medical personnel, buddy statements, employment physical examination reports, medical evidence from civilian/private medical providers by whom the Veteran was treated, pharmacy prescription records, etc.  All attempts to locate and secure these records must be documented in the claims file.  If, after all procedurally appropriate actions to locate and secure the said records have been made and it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile, the RO must make a formal finding to that effect.  The RO must also provide the Veteran and his representative with a proper notice that includes (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claim, and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for hypertension since service separation.  The RO must then obtain copies of the related medical records that are not already in the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

4.  Thereafter, the Veteran's entire claims file must be reviewed by the VA examiner who conducted the June 2009 VA examination, if available.  If the June 2009 VA examiner is not available, then the claims file must be reviewed by another appropriate VA examiner.  After a review of the claims file, the medical evidence of record, and with consideration of the Veteran's and his spouse's statements, the VA examiner must provide opinions as to whether the Veteran's current hypertension is related to his military service, and whether any degree of the Veteran's current hypertension is either caused or aggravated by a service-connected disorder, to include diabetes mellitus, Type II.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

5.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


